The opinion of the court was delivered by
Johnston, J.:
This proceeding was brought to review the rulings and judgment of the district court of Butler county, in an action to quiet title. The right to a review is challenged on account of the insufficiency of the record. The petition in error is based upon a transcript instead of a case-made, and the clerk, in the certificate attached, certifies that it “is a full, true and correct copy of certain proceedings had in said court in the case therein entitled, as the same appears of record in my office.” The certificate fails to show that the record contains a complete transcript of the proceedings in the cause. Nothing short of a full transcript of all the proceedings is sufficient, and that it is a complete transcript must appear from the certificate of the clerk. Within the authority of Whitney v. Harris, 21 Kas. 96; Eckert v. McBee, 25 id. 706; The State v. Ricker, 40 id. 14; Neiswender v. James, 41 id. 463, the proceeding must be dismissed.
All the justices concurring.